Citation Nr: 0332729	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  99-08 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
coronary artery disease, status post coronary artery bypass 
graft, with recurrent angina.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran had active service from January 1964 to July 
1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which confirmed and continued a 
30 percent evaluation for coronary artery disease.  The 
veteran filed a timely substantive appeal.

In March 2000, the RO provided the veteran a Supplemental 
Statement of the Case (SSOC), in which his disability rating 
for service connected coronary artery disease was increased 
from 30 percent to 60 percent, and provided notification of 
his continuing appellate rights.  In AB v. Brown, 6 Vet. App. 
35 (1993), the United States Court of Appeals for Veterans 
Claims (Court) held that, on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  In this 
case, although the RO granted an increased rating to 60 
percent for service-connected coronary artery disease during 
the appellate process, the veteran has not indicated that he 
is satisfied with that assigned disability rating, so the 
appeal is still pending.

REMAND

There has been a significant change in the law during the 
pendency of this appeal. In November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100, et seq. (West 2002)) became law.  This statute 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, § 7(a), 114 Stat. at 2099-2100.  See generally Holliday 
v. Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).  In addition, VA has published new 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).

In this case, the RO most recently adjudicated the claims on 
appeal in a December 1998 rating decision, following which a 
Statement of the Case (SOC) was issued in March 1999 and 
SSOCs were issued in March 2000, March 2001, and June 2002.  
Accordingly, the veteran has not been advised of the 
provisions of the VCAA, which were subsequently enacted in 
November 2000, or of the implementing regulations.  Although 
the case was transferred to the Board in January 2003 
(approximately three years after enactment of the VCAA), 
there is no indication in the file that the RO has notified 
the appellant of the new law.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty-to-assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

In addition, review of the claims presented reflects that 
additional evidentiary development is required.  The veteran 
was last afforded a VA examination to assess the severity of 
his coronary artery disease in November 1999.  The Board 
concludes that, in order to comply with VA's duty to assist 
and because the evidence of record with regard to this issue 
on appeal is stale, he is entitled to a current VA 
examination with respect to this issue.  Such an examination 
would be essential  to ascertain the current severity of his 
disability.  The veteran will be given an opportunity to 
identify and present any additional evidence pertinent to his 
claim, and to report for a VA examination.

Accordingly, this case is REMANDED for the following actions:

1.  The appellant should be contacted to 
ascertain whether he has any additional 
medical evidence, information, or further 
argument to present in support of his 
appeals.  He should be requested to provide 
names, addresses, and approximate dates of 
treatment for all health care providers who 
may possess any treatment records dated from 
2001 and forward pertaining to his service-
connected coronary artery disease, status 
post coronary artery bypass, with recurrent 
angina.  

a.  Any additional evidence provided by the 
veteran should be associated with the file, 
and any indication from the veteran that he 
has no additional evidence, information, or 
argument to present should be documented 
for the record.  

b.  If the veteran provides additional 
information in the form of the names, 
addresses, and approximate dates of 
treatment by any health care providers, VA 
or non-VA, who have treated him for his 
disabilities, he should execute any 
necessary authorizations, and the named 
health care providers should be contacted 
and asked to provide copies of all 
pertinent clinical records documenting 
their treatment.

2.  The veteran should be afforded VA 
cardiology examination, to determine the 
current nature and severity of his coronary 
artery disease.  All necessary diagnostic 
tests and laboratory studies should be 
accomplished, and all clinical manifestations 
should be reported in detail.  The claims 
folder, to include this Remand, must be made 
available to the examinr prior to the 
examination.  A notation to the effect that 
review of those records took place should be 
included in the examination report.  

The examiner should answer the 
following questions: (1) Does the 
veteran have chronic congestive heart 
failure? (2) At what level of METs 
score does the veteran experience 
dyspnea, fatigue angina, dizziness, 
or syncope? (3) Does the veteran 
experience left ventricular 
dysfunction, and if so, what is the 
ejection fraction?  If a laboratory 
determination of all METs by exercise 
testing cannot be done for medical 
reasons, the examiner should estimate 
the METs that results in dyspnea, 
fatigue, angina, dizziness, or 
syncope, and give specific examples 
such as slow stair-climbing or 
shoveling snow, to support the 
estimate.  

A complete rationale should be 
provided for all opinions given.  

3.  The RO should review the claims file and 
ensure that all notification and development 
action required under the VCAA by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.

4.  Thereafter, the RO should readjudicate 
the veteran's claim on appeal.  If the 
benefit sought on appeal remains denied, the 
appellant and his representative, should be 
provided an SSOC.  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


